     Case 3:18-cr-00356-S Document 64 Filed 08/20/19               Page 1 of 5 PageID 278


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3:18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║



         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL

       The United States of America, by and through undersigned counsel, submits this

Response in Opposition to the Defendant John Green’s Motion to Compel the production of an

expert witness report (Doc. 60).

       Federal Rule of Criminal Procedure 16(a)(1)(G) directs that upon the defendant's request,

the government must give to the defendant a written summary of any testimony that the

government intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during

its case-in-chief at trial. The summary provided under this subparagraph must describe the

witness's opinions, the bases and reasons for those opinions, and the witness's qualifications.

                                        BACKGROUND

       On July 18, 2018, a federal grand jury returned an indictment against Thomas Selgas,

Michelle Selgas and John Green (collectively, the “Defendants”) charging them with one count

of violating 18 U.S.C. § 371, Conspiracy to Defraud the Government. Additionally, Thomas

Selgas and Michelle Selgas were charged with two counts of violating 26 U.S.C. § 7201,

Evasion of the Payment of Tax. (Doc. 1). As set forth in the indictment, the defendants Thomas

and Michelle Selgas owed taxes to the Internal Revenue Service (“IRS”), stemming in part from
    Case 3:18-cr-00356-S Document 64 Filed 08/20/19                Page 2 of 5 PageID 279


a large settlement in a patent infringement lawsuit in 2005. Instead of paying taxes on their

income, Thomas Selgas and Michelle Selgas, with the help of an attorney, John Green, attempted

to hide their money from the IRS using, among other things, gold coins and Green’s Interest

Only Lawyer’s Trust Accounts to pay the Selgases’ personal expenses.

       The Defendants made their initial appearance on August 7, 2018. The arraignment was

held on the same day and each defendant entered a not guilty plea. Trial is currently set to begin

on September 23, 2019. (Doc. 49).

       On July 19, 2019, via an email the government disclosed to the defense its intent to call

an expert witness (attached). This email informed the defense the name of the expert, what

position he held, and the subject of his testimony. The government attached to this email a

resume of the proffered expert (attached) and the basis of his testimony. Specifically the

government’s expert is James Ehler, who is the Deputy Counsel for Litigation, Regional

Counsel, San Antonio Region Office of Chief Disciplinary Counsel, State Bar of Texas. In its

notice, the government explained that Mr. Ehler will be called to discuss IOLTAs, including the

requirements and permitted uses.

       In a second email sent on July 22, 2019 (attached), the government supplemented its

disclosure. In this second email, the government informed the defense that it expected that Mr.

Ehler will testify that using an IOLTA to hide money from the government is an improper use of

an IOLTA. The defense was also told that Mr. Ehler would testify based on his many years of

experience, and the publication, “A Lawyer’s Guide to Client Trust Accounts State Bar of

Texas” (provided to the defense in the July 19 disclosure and attached here). His testimony

would further be based on the rules governing the operation of IOLTAs, including: the Rules

Governing the Operation of Texas Access to Justice Foundation; the State Bar of Texas Rules,
    Case 3:18-cr-00356-S Document 64 Filed 08/20/19                 Page 3 of 5 PageID 280


Article XI; and the Texas Disciplinary Rules of Professional Conduct. Finally, the government

informed the defense that the disclosure would be supplemented as appropriate. Mr. Ehler has

not produced a written report specific to his testimony in this case.

                                           ARGUMENT

       Despite the above in a motion to compel totally devoid of any legal authority, or

argument, Green complains that the government’s expert disclosure is insufficient. The

government would argue it has made adequate disclosure.

       The United States Supreme Court has stated surprise can be as effective as secrecy in

preventing effective cross-examination, in denying the “opportunity for (defense) counsel to

challenge the accuracy or materiality of” evidence, Gardner v. Florida, 430 U.S. at 357, 97 S.Ct.

at 1204, and in foreclosing “that debate between adversaries (which) is often essential to the

truth-seeking function of trials,” Id. at 360, 97 S.Ct. at 1206.

       In Smith v. Estelle, 602 F.2d 694 (5th Cir. 1979), the court held that the prosecution's

intentional omission from witness list of name of psychiatrist whose testimony on issue of

“dangerousness” was crucial to prosecution's case at penalty phase of murder prosecution

required the setting aside of death sentence imposed upon petitioner, since prosecution's tactics

gave petitioner's attorney no chance to prepare effective response to psychiatrist's testimony or to

impeach it in any significant way.

       In the instant case the “expert” testimony does not involve sophisticated scientific

evidence. Under such circumstances, the Fifth Circuit has held that, such opinions, unlike

technical or scientific expert opinions, are not complex, so less extensive disclosure may

adequately advise the defense of the nature of the testimony and allow them to prepare for cross-
    Case 3:18-cr-00356-S Document 64 Filed 08/20/19               Page 4 of 5 PageID 281


examination. United States v. Cuellar, 478 F.3d 282 (5th Cir.2007). See also, United States v.

Dailey, 868 F.3d 322 (5th Cir. 2017).

                                        CONCLUSION

       The government here has produced to the defense notice to call an expert witness. It

provided the witness’ resume. It has also provided the defense with a description of what that

expert testimony will be. Finally, while not in possession of any written report, the government

has provided the defense with the basis of the expert testimony. The publication, which the

government provided to the defense, is the only written material supplied by the expert and is

what the expert has stated, will form the basis of his testimony. Accordingly, the government has

made an adequate expert disclosure. There is no surprise and the defense has the information it

needs to formulate a cross examination of the expert witness.

       Thus, for the reasons stated above, the Court should deny the Defendant’s Motion to

Compel.

                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY


                                                    /s/ Robert A. Kemins
                                             By:    ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov

                                                    MARA A. STRIER
                                                    Florida Bar No. 644234
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
   Case 3:18-cr-00356-S Document 64 Filed 08/20/19              Page 5 of 5 PageID 282


                                                   150 M Street, NE
                                                   Mail Stop: 1.1505
                                                   Washington, DC 20002
                                                   (202) 514-5886
                                                   Mara.A.Strier@usdoj.gov


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 20, 2019, the foregoing document was
filed using ECF, which will notify all counsel of record.


                                           /s/ Robert A. Kemins
                                           Robert A. Kemins
                                           Trial Attorney
                                           Tax Division, United States Department of Justice
